       Case 2:20-cv-07311-JAK-E Document 11 Filed 11/16/20 Page 1 of 1 Page ID #:228



            1

            2

            3

            4

            5

            6

            7                       UNITED STATES DISTRICT COURT
            8                     CENTRAL DISTRICT OF CALIFORNIA
            9

        10      HADA SOSA DE PERIL, an                   CASE NO.: íFYí-$. ([
                individual,
        11
                                  Plaintiff,             DISCOVERY MATTER:
        12
                v.                                       [PROPOSED] ORDER RE
        13                                               STIPULATION RE PROTECTIVE
                SAM’S WEST, INC., a business             ORDER
        14      entity; and DOES 1 through 100,
                inclusive,
        15                                               Courtroom:        10B
                                  Defendants.            'LVWULFW-XGJH +RQ-RKQ$.URQVWDGW
        16                                               0DJLVWUDWH-XGJH Hon. Charles F. Eick
                                                         Complaint Filed: May 19, 2020
        17                                               Trial Date:       Not yet assigned
        18

        19

        20                                ORDER ON STIPULATION
        21            Base on the parties’ stipulation and good cause appearing, the Court hereby
        22      ENTERS the Protective Order as set forth.
        23            IT IS SO ORDERED.
        24

        25              
                Dated: ___________
                                                     6&+$5/(6)(,&.
                                               _________________________________ 
        26
                                               The Honorable &KDUOHV)(LFN
        27                                       United States 0DJLVWUDWH-XGJe
        28
2354-9289
                                                    1
                                    [PROPOSED] ORDER RE STIPULATION RE PROTECTIVE ORDER
                                                                    í&9í-$. (;
